Siderias v Siderias (2016 NY Slip Op 04317)





Siderias v Siderias


2016 NY Slip Op 04317


Decided on June 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2016

Acosta, J.P., Saxe, Gische, Webber, Kahn, JJ.


1366N 310314/13

[*1] Dalia J. Siderias, Plaintiff-Respondent,
vNicholas K. Siderias, Defendant-Appellant.


Paul P. De Fiore, Long Island City, for appellant.
Robert W. Hiatt, Staten Island, for respondent.

Order, Supreme Court, New York County (Lori S. Sattler, J.), entered on or about April 6, 2015, which denied defendant's motion to vacate the default judgment entered against him, unanimously affirmed, without costs.
Defendant, who did not appear in this action to annul the parties' marriage, concedes that he was served with the summons and notice, and did not object to the annulment. He contends, however, that a statement in the summons that "[t]he parties have divided up the marital property, and no claim will be made by either party under equitable distribution," is false. He also argued to the motion court that he did not understand the consequences of the statement, and did not realize that he should have retained an attorney. Under the circumstances presented, defendant has failed to establish a reasonable excuse to justify vacatur of the judgment of annulment pursuant to CPLR 5015(a) (see Washington v Janati, 118 AD3d 603 [1st Dept 2014]).
We have considered defendant's remaining contentions and find them to be unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 2, 2016
CLERK